DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 8-11, 13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finger et al(2015/0105605, hereinafter Finger).
Claim 1 - Finger teaches a directional dosing device for brachytherapy, the device including a cradle -30- comprising a cavity -31- sized to accommodate a radioactive seed, wherein the cradle is made of a radiopaque material; and b. an aperture, the open side shown in figure 3 in the cradle -30- adapted to receive the seed into the cavity and to enable directional radiation emission from the seed.  The claim does not positively recite a seed or any particular shape of the seed.
Claim 3 - Finger teaches the cradle -30- has four walls and a bottom  as shown in figure 3, forming a rectangular cradle with a rectangular cavity.
	Claim 4 - Finger teaches the radiopaque material is a metal or a metal alloy, gold, silver or steel as set forth in paragraph [0041].
Claim 6 - Finger teaches the radiopaque material is not metal, polycarbonate, paragraph [0041].
Claim 8 - Finger teaches a directional dosing device for brachytherapy, the device including a solid mass -30- of radiopaque material, gold, paragraph [0041], having a cavity -31- sized to accommodate a radioactive seed; and an aperture, unnumbered see opening in figures 3 and 3A, from the cavity to outside the mass to enable directional radiation emission from the seed.
Claim 9 - Finger teaches the solid mass has an aperture, unnumbered see opening in figures 3 and 3A,  to receive the seed.
Claim 10 - Finger teaches gold as the radiopaque material which is conducive to additive manufacturing, molding, as set forth in the applicant’s specification, paragraph [0043].
Claim 11 - Finger teaches a metal, paragraph [0041], gold silver or steel. 
Claim 13 - Finger teaches the radiopaque material is not metal, polycarbonate, paragraph [0041].
Claim 15 - Finger teaches a directional dosing assembly for brachytherapy including a radioactive seed, glass radiation source as set forth in paragraph [0041]; and  a cradle, -30- comprising a cavity -31- holding the radioactive seed, wherein: the cradle is made of a radiopaque material, gold, paragraph [0041] and the cradle further comprises an aperture, unnumbered shown in figures 3 and 3A through which radiation is emitted from the seed.
Claim 18 - Finger teaches the radiopaque material is a metal, gold, paragraph [0041].
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardi(5,030,195) in view of Finger(2015/0105605).
	Claim 2 - Nardi teaches a mesh -20- including a plurality of radioactive seeds      -10- attached thereto, but does not teach a cradle for holding the radioactive seeds as claimed. 
Finger teaches a directional dosing device for brachytherapy, the device including a cradle -30- comprising a cavity -31- sized to accommodate a radioactive seed, wherein the cradle is made of a radiopaque material, gold; and b. an aperture, the open side shown in figure 3 in the cradle -30- adapted to receive the seed into the cavity and to enable directional radiation emission from the seed.  The cradle -30- includes a plurality of eyelets -32- for fixing the cradle at the desired location. 
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to replace the seeds -10- taught by Nardi with the cradle and seeds taught by Finger to gain the advantage of directionally controlled radiation as taught by Finger.  
Such a combination would produce predictable results of a mesh as taught by Nardi including the cradles and radiation sources as taught by Finger and have a high expectation of success because the cradles taught by Finger are readily attachable to the mesh by eyelets -32-.

Claim 17 - Nardi teaches a mesh -20- including a plurality of radioactive seeds      -10- attached thereto, but does not teach a cradle for holding the radioactive seeds as claimed. 
Finger teaches a directional dosing device for brachytherapy, the device including a cradle -30- comprising a cavity -31- sized to accommodate a radioactive seed, radiation source -4b-, wherein the cradle is made of a radiopaque material, gold; and b. an aperture, the open side shown in figure 3 in the cradle -30- adapted to receive the seed into the cavity and to enable directional radiation emission from the seed.  The cradle -30- includes a plurality of eyelets -32- for fixing the cradle at the desired location. 
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to replace the seeds -10- taught by Nardi with the cradle and seeds taught by Finger to gain the advantage of directionally controlled radiation as taught by Finger.  
Such a combination would produce predictable results of a mesh as taught by Nardi including the cradles and radiation sources as taught by Finger and have a high expectation of success because the cradles taught by Finger are readily attachable to the mesh by eyelets -32-.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finger as applied to claims 1, 8 and 15 above, and further in view of Sperry et al.(2017/0303940, hereinafter Sperry).
	Claims 5, 12 and 19 - Finger teaches a device as claimed including setting forth a radiopaque material, gold, paragraph [0041] but does not set forth a Co-Cr or Co-Cr alloy.  Finger further sets forth other material may be used, “materials like, inter alia, gold, silver, steel and polycarbonate.”
	Sperry teaches Co-Cr and gold are functional equivalent radiopaque materials, paragraph [0064].
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use Co-Cr in place of the radiopaque material gold, as taught by Sperry as a selection from a limited list of options for the material set forth in Finger.  Such a combination would produce a predictable result of the cradle of Finger being formed from the radiopaque material Co-Cr as taught by Sperry and have a high expectation of success because gold and Co-Cr are known radiopaque equivalents as taught by Sperry. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finger as applied to 15 above, and further in view of Suthanthiran et al(4,994,013, hereinafter Suth)
Claim 20 - Finger teaches a directional dosing device for brachytherapy, the device including a solid mass -30- of radiopaque material, gold, paragraph [0041], having a cavity -31- sized to accommodate a radioactive seed; and an aperture, unnumbered see opening in figures 3 and 3A, from the cavity to outside the mass to enable directional radiation emission from the seed.  Finger sets forth a plurality of seed materials, see paragraphs [0055]-[0058] and claim 6.  However, Cs-131 is not disclosed.
Suth teaches a list of radioactive materials that can be used interchangeably, see column 4 lines 11-25, including Cs-131.
 It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use Cs-131 in place of the selected radiation source of Finger as a substitution of functionally equivalent sources as suggested by the list set forth in Suth.  Such a combination would produce predictable results of the device of Finger using Cs-131 for the radioactive material and have a high expectation of success because Cs-131 is a known equivalent for the sources set forth in Finger.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finger as applied to 15 above, and further in view of Zanrosso et al(2008/0004482, hereinafter Zan).
Claim 16 - Finger teaches a directional dosing assembly for brachytherapy including a radioactive seed, glass radiation source as set forth in paragraph [0041]; and  a cradle, -30- comprising a cavity -31- holding the radioactive seed, wherein: the cradle is made of a radiopaque material, gold, paragraph [0041] and the cradle further comprises an aperture, unnumbered shown in figures 3 and 3A through which radiation is emitted from the seed. However, Finger does not teach using epoxy to connect the seed to the cradle, adhesive or fusion, is set forth in paragraph [0034].
	Zan teaches an epoxy adhesive to adhere a radiation seed -70- to a cradle -80-.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use epoxy adhesive as set forth in Zan in place of the generically recited adhesive in Finger as a selection from a limited list of adhesives in place of the generically recited adhesive of Finger.
Such a combination would produce predictable results of the device of Finger using epoxy for the adhesive and have a high expectation of success because epoxy is a known adhesive for radiation seeds as set forth in Zan.

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.
On page 2, applicant argues that Finger does not disclose an aperture, referring to figures 8 and 9, claims 18-20 and paragraphs [0043] and [0065-0066].

The office disagrees for at least the following reasons.  First the examiner pointed to the open side of element -30- (cradle as shown in Figures 3) as the aperture for receiving the radioactive material and direct radiation emission.  The arguments fail to address this interpretation.
Second, applicant argues that the embodiment of figures 8 and 9 do not show an aperture. It is the position of the office that figures 8 and 9 show a cross section of the device and the device shown in the figures is a three dimensional shape similar to those of figures 3A and 3B and the aperture is located in -8C- where radiation -8B- exits shielding layer -8C-.
	On page 8, applicant argues that Finger doesn’t mention “directing radiation emission.  The office respectfully disagrees.  As shown in figure 9, the radiation is directed only away from the reflective shielding as described in paragraph [0065].  Further, in embodiments where non-reflective shielding is used, the radiation emission is not allowed through the shielding , therefore the radiation emission is directed out the aperture  without the increase in radiation due to the reflected radiation as set forth in figure 9.
	Regarding claim 5, applicant argues Finger does not disclose an aperture from the cavity to direct radiation emission.

The office disagrees for at least the following reasons.  First the examiner pointed to the open side of element -30- (cradle as shown in Figures 3) as the aperture for receiving the radioactive material and direct radiation emission.  The arguments fail to address this interpretation.
Second, applicant argues that the embodiment of figures 8 and 9 do not show an aperture. It is the position of the office that figures 8 and 9 show a cross section of the device and the device shown in the figures is a three dimensional shape similar to those of figures 3A and 3B and the aperture is located in -8C- where radiation -8B- exits shielding layer -8C-.
On page 8, applicant argues that Finger doesn’t mention “directing radiation emission.  The office respectfully disagrees.  As shown in figure 9, the radiation is directed only away from the reflective shielding as described in paragraph [0065].  Further, in embodiments where non-reflective shielding is used, the radiation emission is not allowed through the shielding , therefore the radiation emission is directed out the aperture  without the increase in radiation due to the reflected radiation as set forth in figure 9.

Regarding claim 8, applicant argues Finger does not disclose an aperture from the cavity to direct radiation emission.

The office disagrees for at least the following reasons.  First the examiner pointed to the open side of element -30- (cradle as shown in Figures 3) as the aperture for receiving the radioactive material and direct radiation emission.  The arguments fail to address this interpretation.
Second, applicant argues that the embodiment of figures 8 and 9 do not show an aperture. It is the position of the office that figures 8 and 9 show a cross section of the device and the device shown in the figures is a three dimensional shape similar to those of figures 3A and 3B and the aperture is located in -8C- where radiation -8B- exits shielding layer -8C-.
On page 8, applicant argues that Finger doesn’t mention “directing radiation emission.  The office respectfully disagrees.  As shown in figure 9, the radiation is directed only away from the reflective shielding as described in paragraph [0065].  Further, in embodiments where non-reflective shielding is used, the radiation emission is not allowed through the shielding , therefore the radiation emission is directed out the aperture  without the increase in radiation due to the reflected radiation as set forth in figure 9.
	Regarding the rejections under 35 USC 103 applicant argues Finger does not teach an aperture as claimed.  This argument is not persuasive for the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791